Case 1:19-cv-23730-RNS Document 1 Entered on FLSD Docket 09/06/2019 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION



  CRISTY NELSON, on behalf of herself and
  others similarly situated,

            Plaintiff,                                               COLLECTIVE ACTION COMPLAINT

  vs.

  MLB HOTEL MANAGER, LLC, a Florida
  limited liability company, and
  MLB FAIRWINDS, LLC, a Florida limited
  liability company,

        Defendants.
  ______________________________________/

                               COLLECTIVE ACTION COMPLAINT

           COMES NOW Plaintiff CRISTY NELSON (“Plaintiff” or “NELSON”), on behalf of

 herself and others similarly situated (“Class Members”), who was an employee of Defendants

 MLB HOTEL MANAGER, LLC, a Florida limited liability company, and MLB FAIRWINDS,

 LLC, a Florida limited liability company (together, “Defendants”), and files this Collective

 Action Complaint for unpaid minimum and overtime wages, liquidated damages, return of tips

 wrongfully taken, and other relief under the Fair Labor Standards Act of 1938, 29 U.S.C. § 201,

 et seq.

                                       I. NATURE OF THE CASE

 1. Pursuant to the FLSA, Plaintiff and the proposed Class Members were subjected to similar

     violations of the FLSA. The class of similarly situated employees or potential collective

     action members sought to be certified under 29 U.S.C. § 216(b) is defined as:

                                                      1
                                        LAW OFFICE OF LOWELL J. KUVIN
 17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-23730-RNS Document 1 Entered on FLSD Docket 09/06/2019 Page 2 of 9



                 All persons who worked as tipped employees for Defendants at their
                 restaurant La Sombra for all or part of the three years preceding the
                 filing of this lawsuit.

 2. Additionally, Plaintiff seeks a declaration of rights pursuant to Rule 57 of the Federal Rules

     of Civil Procedure and the Federal Declaratory Judgment Act (“DJA”), 28 U.S.C. § 2201.

 3. The precise size and identity of the class can be ascertained from the business records, tax

     records, and/or employee or personnel records of Defendants and its related and affiliated

     entities.

                                   II.   JURISDICTION AND VENUE

 4. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because Defendants transact business in

     this District; because all wages were earned and due to be paid in this District; because

     Defendants’ operations are situated in this District; and because most, if not all, of the

     operational decisions were made in this District.

 5. This Court has original jurisdiction over Plaintiff and Class Members’ federal question

     claims.

                                             III.    PARTIES

 6. Plaintiff CRISTY NELSON is over 18 years old and was a sui juris resident of Miami-Dade

     County, Florida, at all times material. She was an non-exempt employee of Defendants, as

     the term “employee” is defined by 29 U.S.C. § 203(e).

 7. Plaintiff and Class Members were employed as tipped employees for Defendants.

 8. Defendant MLB HOTEL MANAGER, LLC (“MLB Hotel LLC”) employed Plaintiff and

     Class Members and is a Florida limited liability company that owns and operates MLB

     FAIRWINDS, LLC.


                                                      2
                                        LAW OFFICE OF LOWELL J. KUVIN
 17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-23730-RNS Document 1 Entered on FLSD Docket 09/06/2019 Page 3 of 9



 9. Defendant MLB FAIRWINDS, LLC (“MLB Fairwinds LLC”) employed Plaintiff and Class

     Members and is a Florida limited liability company that owns and operates the restaurant La

     Sombra at which Plaintiff worked, located at 1000 Collins Avenue, Miami Beach, Miami-

     Dade County, Florida.

                                           III.        COVERAGE

 10. During all material times, MLB Hotel LLC was an enterprise covered by the FLSA and as

     defined by 29 U.S.C. § 203(r) and 203 (s), in that it was engaged in commerce or in the

     production of goods for commerce within the meaning of § 29 U.S.C. 203(s)(1) of the Act, in

     that the enterprise has had two or more employees engaged in commerce or in the production

     of goods for commerce, or employees handling, selling, or otherwise working on goods or

     materials, such as foodstuffs and beverages, that have been moved in or produced for

     commerce by any person.

 11. During all material times, MLB Fairwinds LLC was an enterprise covered by the FLSA and

     as defined by 29 U.S.C. § 203(r) and 203 (s), in that it was engaged in commerce or in the

     production of goods for commerce within the meaning of § 29 U.S.C. 203(s)(1) of the Act, in

     that the enterprise has had two or more employees engaged in commerce or in the production

     of goods for commerce, or employees handling, selling, or otherwise working on goods or

     materials, such as foodstuffs and beverages, that have been moved in or produced for

     commerce by any person.

 12. During all material times, MLB Hotel LLC was an employer as defined by 29 U.S.C. §

     203(d).

 13. During all material times, MLB Fairwinds LLC was an employer as defined by 29 U.S.C. §

     203(d).
                                                      3
                                        LAW OFFICE OF LOWELL J. KUVIN
 17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-23730-RNS Document 1 Entered on FLSD Docket 09/06/2019 Page 4 of 9



 14. Defendants are joint employers under 29 C.F.R. 791.2(b)(3) because the Defendants are not

     completely disassociated with respect to the employment of Plaintiff, and may be deemed to

     share control of the employee, directly or indirectly, by reason of the fact that one employer

     controls, is controlled by, or is under the common control with the other employer.

 15. During all material times, Defendants had an annual gross volume of sales made or business

     done of not less than $500,000 (exclusive of excise taxes at the retail level which are

     separately stated).

 16. During all material times, Defendants have employed two or more persons.

                                  IV.     FACTUAL ALLEGATIONS

 17. Defendants own and operate the restaurant La Sombra, the restaurant at which Plaintiff was

     employed, which is located in the Fairwind Hotel in Miami Beach, Miami-Dade County,

     Florida.

 18. This action is brought pursuant to the FLSA for payment of unpaid minimum and overtime

     wages, for the return of tips wrongfully taken, and for liquidated damages and other relief.

 19. Plaintiff was a non-exempt employee who worked as a tipped employee (server) for

     Defendants at their restaurant, La Sombra, during the period from January, 2019 to June 18,

     2019.

 20. For all or part of the three years prior to the filing of this lawsuit (“Relevant Time Period”),

     Plaintiff and Class Members were required to participate in a tip pool with managers, in

     violation of the FLSA.

 21. In addition, Defendants regularly suffered or permitted Plaintiff to work unpaid hours before

     clocking in for her shift.


                                                      4
                                        LAW OFFICE OF LOWELL J. KUVIN
 17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-23730-RNS Document 1 Entered on FLSD Docket 09/06/2019 Page 5 of 9



 22. In addition, Defendants regularly suffered or permitted Plaintiff to work unpaid hours after

     clocking out from her shift.

 23. Defendants knowingly, willfully, or with reckless disregard carried out their illegal pattern or

     practice of suffering or permitting Plaintiff and Class Members to work without paying them

     for all hours worked, and to require them to participate in an illegal tip pool.

 24. Defendants did not act in good faith or reliance upon any of the following in formulating its

     pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, et seq., (c) Department of Labor

     Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.

 25. Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for all services

     rendered.

                                        COUNT I
                           FAILURE TO PAY MINIMUM WAGES IN
                        VIOLATION OF THE FLSA, 29 U.S.C. § 201, et seq

 26. Plaintiff reincorporates and re-alleges paragraphs 1 through 25 as though set forth fully

     herein and further alleges as follows:

 27. Defendants employed Plaintiff as a tipped employee during the statutory time period.

 28. Defendants suffered or permitted Plaintiff to work hours up to forty per workweek without

     paying her for all hours worked.

 29. Defendants required Plaintiff to participate in a tip pool in which managers participated, in

     violation of the FLSA.

 30. By suffering or permitting Plaintiff to work unpaid hours and to participate in an invalid tip

     pool, Defendants owe Plaintiff the full minimum wage for each hour worked up to forty

     hours in a week.


                                                      5
                                        LAW OFFICE OF LOWELL J. KUVIN
 17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-23730-RNS Document 1 Entered on FLSD Docket 09/06/2019 Page 6 of 9



 31. As a direct and proximate result of the violations listed herein, Plaintiff has been damaged for

     one or more weeks of work with Defendants.

         WHEREFORE, Plaintiff CRISTY NELSON, on behalf of herself and others similarly

 situated, demands judgment in her favor and against Defendants MLB HOTEL MANAGER,

 LLC and MLB FAIRWINDS, LLC, jointly and severally, as follows:

         a) Award to Plaintiff, and those similarly situated, for payment of all minimum wage

             hours worked at the applicable Florida minimum wage;

         b) Award to Plaintiff, and those similarly situated, liquidated damages equal to the

             payment for all minimum wage hours owed under the FLSA;

         c) Award to Plaintiff of reasonable attorneys’ fees and costs; and

         d) Award such other and further relief as this Court may deem just and proper.


                                       COUNT II
                          FAILURE TO PAY OVERTIME WAGES IN
                        VIOLATION OF THE FLSA, 29 U.S.C. § 201, et seq

 32. Plaintiff reincorporates and re-alleges paragraphs 1 through 25 as though set forth fully

     herein and further alleges as follows:

 33. Defendants employed Plaintiff as a tipped employee during the statutory time period.

 34. Defendants suffered or permitted Plaintiff to work hours in excess of forty per workweek

     without paying him for all hours worked.

 35. Defendants required Plaintiff to participate in a tip pool in which managers participated, in

     violation of the FLSA.




                                                      6
                                        LAW OFFICE OF LOWELL J. KUVIN
 17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-23730-RNS Document 1 Entered on FLSD Docket 09/06/2019 Page 7 of 9



 36. By suffering or permitting Plaintiff to work unpaid hours and to participate in an invalid tip

     pool, Defendants owe Plaintiff the full overtime wage for each hour worked in excess of

     forty hours in a week.

 37. As a direct and proximate result of the violations listed herein, Plaintiff has been damaged for

     one or more weeks of work with Defendants.

         WHEREFORE, Plaintiff CRISTY NELSON, on behalf of herself and others similarly

 situated, demands judgment in her favor and against Defendants MLB HOTEL MANAGER,

 LLC and MLB FAIRWINDS, LLC, jointly and severally, as follows:

         a) Award to Plaintiff, and those similarly situated, for payment of all hours worked in

             excess of forty per workweek at the applicable overtime wage rate;

         b) Award to Plaintiff, and those similarly situated, liquidated damages equal to the

             payment for all overtime wage hours owed under the FLSA;

         c) Award to Plaintiff of reasonable attorneys’ fees and costs; and

         d) Award such other and further relief as this Court may deem just and proper.


                                          COUNT III
                                    DECLARATION OF RIGHTS

 38. Plaintiff reincorporates and re-alleges paragraphs 1 through 25 as though set forth fully

     herein and further alleges as follows:

 39. Plaintiff and Defendants have a pending dispute under the FLSA, which this Court has

     jurisdiction to decide pursuant to 29 U.S.C. § 1331.

 40. The Court also has jurisdiction over Plaintiff’s request for a declaration of rights pursuant to

     29 U.S.C. §§ 2201, 2202.


                                                      7
                                        LAW OFFICE OF LOWELL J. KUVIN
 17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-23730-RNS Document 1 Entered on FLSD Docket 09/06/2019 Page 8 of 9



 41. Defendants did not rely on a good faith defense in suffering or permitting Plaintiff to work

     compensable hours without being paid.

 42. A declaration of rights would serve the useful purpose of clarifying and settling the legal

     relations at issue.

 43. The entry of a declaration of the rights of the parties herein would afford relief from

     uncertainty, insecurity, and controversy giving rise to this proceeding as affecting Plaintiff

     from Defendants, now and in the future.

     WHEREFORE, Plaintiff CRISTY NELSON, on behalf of herself and others similarly

 situated, demands judgment in her favor and against Defendants MLB HOTEL MANAGER,

 LLC and MLB FAIRWINDS, LLC, jointly and severally, as follows:

         a) Issue declaratory judgment that Defendants’ acts, policies, practices and procedures

             complained of herein violated provisions of the FLSA;

         b) Enjoin Defendants from further violations of the FLSA;

         c) Award Plaintiff reasonable attorneys’ fees and costs;

         d) Award such other and further relief as this Court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

         Plaintiff demands a trial by jury of all issues so triable.

 Respectfully submitted this 6th September, 2019.

                                          By:      s/Robert W. Brock II
                                                   Robert W. Brock II, Esq.
                                                   Florida Bar No. 75320
                                                   robert@kuvinlaw.com
                                                   legal@kuvinlaw.com
                                                   Law Office of Lowell J. Kuvin
                                                   17 East Flagler Street, Suite 223
                                                   Miami, Florida 33131
                                                   Tel.: 305.358.6800
                                                      8
                                        LAW OFFICE OF LOWELL J. KUVIN
 17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-23730-RNS Document 1 Entered on FLSD Docket 09/06/2019 Page 9 of 9



                                                   Fax: 305.358.6808
                                                   Attorney for Plaintiff




                                                      9
                                        LAW OFFICE OF LOWELL J. KUVIN
 17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
